In accordance with the opinion filed at the October term, 1924, a judgment was rendered in this cause reversing the decree of the circuit court. The appellee the Chicago Title and Trust Company filed a petition for a rehearing on the ground that sections 85, 86, 87, 88 and 90 of the Torrens law are unconstitutional, and at the December term a rehearing was allowed for the consideration of that question. In briefs of counsel both for the appellee and the appellant, and in briefs filed by leave of the court by counsel in behalf of certain friends of the court, the question has been fully argued.
The provision of the constitution alleged to be violated is contained in section 29 of article 6 and is as follows: *Page 18 
"All laws relating to courts shall be general, and of uniform operation; and the organization, jurisdiction, powers, proceedings and practice of all courts, of the same class or grade, so far as regulated by law, and the force and effect of the process, judgments and decrees of such courts, severally, shall be uniform." The appellee claims that the sections in question produce a lack of uniformity in the proceedings and practice of courts of the same class and grade and in the force and effect of their judgments, in violation of this provision. The particular lack of uniformity referred to is in the lien created by judgment on the real estate of judgment debtors and the proceedings and practice required to be pursued in the application of such real estate to the payment of the judgment.
The statute in regard to judgments and decrees and the manner of enforcing them provides that the judgment of a court of record shall be a lien on the real estate of the judgment debtor within the county for which the court is held for seven years from the time of its recovery, and if execution is not issued on the judgment within the year it shall cease to be a lien but that execution may issue at any time within seven years and shall become a lien from the time of its delivery to the proper officer for execution. This lien was created by statute long before the constitution of 1870 and has been continued in substantially the same form ever since. Its compliance with the requirements of the section of the constitution in regard to uniformity has never been questioned, although it might be plausibly argued that the only uniform law creating a judgment lien would be one which was uniform throughout the territory in which the process of the court for its enforcement ran, and that territory includes the whole State.
The act concerning land titles known as the Torrens law was passed in 1897 and became effective on May 1 of that year. Before that statute was adopted the law provided for the filing with the recorder of the county, and the recording, *Page 19 
of deeds, mortgages, leases, contracts and all other instruments affecting the title to land or creating liens, and the condition of the title could be ascertained only by an examination of those records. The purpose of the Torrens law was to provide a system of registration of land titles by which all instruments affecting the title should be filed and registered with one officer, who should be authorized to make a certificate of the title and show conclusively the state of the title and the person in whom it was vested, so that by a mere reference to the certificate the title to the land might be ascertained. A previous act of the legislature intended to accomplish the same purpose, passed in 1895, was held unconstitutional on the ground that it conferred judicial powers upon the registrar of titles. (People v. Chase, 165 Ill. 527. ) The act here in question was attacked for the same reason and others, but it was held not subject to the objections made to it and to be a constitutional exercise of legislative power. (People v. Simon, 176 Ill. 165.) It was there held that so long as vested rights are not disturbed the legislature has the power to regulate the tenure of land within the limits of the State, the conditions under which it may be alienated, the modes of its acquisition and transfer, and the rules of evidence by which the title is to be determined. "The true theory of this act," it was said, "as we understand it, is, that all holders of vested rights shall be subjected to an adjudication in a court of competent jurisdiction, upon due notice, in order that the true state of the title may be ascertained and declared, and that thereafter the tenure of the owner, the right of transfer and incumbrance, and all rights subsequently accruing, shall be determined in accordance with the rules now prescribed." It was held that there was no reason why the transfer of real estate might not be made in the way provided by the act or why the legislature might not have chosen to make that way compulsory. It was not made compulsory, however, but it was left to the voluntary *Page 20 
action of owners of real estate whether their lands might be brought under the act, and it was left to the action of the voters of each county whether the act should be effective in the county. The act was adopted in Cook county and has ever since been in force in that county and a large amount of real estate has been registered under the act, but it has never been adopted, and is therefore not in force, in any other county. It is this condition which is the basis of the appellee's claim that the statute violates the constitutional provision in question. The modification of the judgment lien by the sections in question is apparent from the statement of the contents of those sections contained in the opinion first filed in this cause. The appellee's claim is, that the effect of the act is to cause the judgments of the courts of other counties than Cook to have a different force and effect from those of Cook county and the procedure for the enforcement of those judgments to be different, for the reason that the judgments of courts in all other counties except Cook are liens on all lands of the debtor in the county, while the judgments of the circuit court of Cook county are not liens on all the lands of the judgment debtor in the county but only on his lands which are not registered, and that the proceedings for collecting a judgment against registered lands must be different from those against unregistered lands.
Every judgment cannot be given the same force and effect and the proceedings for its collection cannot be the same without regard to the character of the judgment or the character of the property sought to be applied to its payment. It is not contended that the judgment lien was not uniform in its operation because it did not operate on personal property. The statute does not give a judgment lien on personal property. No lien is created on such property except by the delivery of an execution to the sheriff. Judgments have different effects in other respects also. A judgment in an action of assumpsit for the recovery of *Page 21 
money for the breach of a contract authorizes an execution against real or personal property. A judgment in an action on the case for the recovery of money for an assault and battery authorizes an execution not only against real and personal property but against the body of the defendant. The legislature may make distinctions in the effect of the judgment not only on account of the difference in character of the right which was the basis of the action but also on account of the different attributes of the property sought to be taken on execution. Some kinds of personal property may be taken into the physical possession of the officer having the writ of execution, and in such case the actual taking of possession is essential to a levy of the writ. Real estate cannot be so taken, and in such case the law permits a paper levy by endorsement on the writ. Some kinds of personal property cannot be taken into the possession of the officer, — such choses in action, for instance, as shares of stock in corporations, — and the statute provides for a different manner of levy in that case from a levy on personal property consisting of different kinds of chattels. These differences in the force and effect of the judgments and the proceedings for their collection are not within the constitutional requirement of uniformity. That requirement does not forbid such differences but it is directed against differences in judgments and proceedings of courts of the same character. All judgments and proceedings of courts of the same grade, in causes of action of the same kind, against persons or property under the same conditions, must be the same, and the character of the property to be affected justifies distinctions in the method of proceeding in accordance with the classes of cases or classes of property. Section 29 was not intended to prevent classification of this kind.
In People v. Onahan, 170 Ill. 449, in which the Jury Commissioners act of 1897 was claimed to be in violation of this section, the court in its opinion quoted and adopted *Page 22 
the following language in Knickerbocker v. People, 102 Ill. 218
: "It is manifest that the introductory clause of that section cannot be given effect according to the literal meaning of the broad terms in which it is conceived. To do so would lead to the most absurd consequences, and would be in direct conflict with the decisions of this court. The words are, 'all laws relating to courts shall be general and of uniform operation.' Notwithstanding this provision the legislature is constantly in the habit of passing special laws fixing the commencement and the length of the terms of particular courts, which are manifestly laws relating to courts, and such acts, though neither uniform in their operation, nor general, within the sense of the constitution, are universally recognized as constitutional and valid. In discussing this matter it was said in Karnes v. People, 73 Ill. 274: 'Constitutions, like all other laws, must have a reasonable and practical interpretation. To give this language a literal application would require all courts in, the State to meet on the same day and the terms to be of the same length. This could not have been intended, because it must have been apparent to the framers of that instrument that such a thing could never be carried into effect.' "
Before the constitution of 1870 the legislature enacted special laws applicable to the practice of circuit courts in particular circuits or even applicable to the practice of the circuit courts in particular counties, creating city courts with such jurisdiction as was given by the particular acts, changing the jurisdiction of the circuit, county and city courts, so that the practice of the courts in one circuit or one county was no criterion as to the practice elsewhere in the State. It was to abrogate special legislation of this character and to establish uniformity in the powers, proceedings and practice of all the courts of the State of the same class or grade that section 29 of article 6 of the constitution was adopted, and as soon as it was adopted the court held it was self-executing and that all special legislation of *Page 23 
the character mentioned was immediately repealed. (People v. Rumsey, 64 Ill. 44; O'Connor v. Leddy, id. 299.) In other cases which have been cited, legislation to increase the jurisdiction of county courts in counties, not including all the counties in the State, or regulating the practice of the county court in certain counties, has been held invalid.
The Torrens law does not violate section 29 of article 6. It does not produce a lack of uniformity in the organization, jurisdiction, powers, proceedings and practice of the circuit courts of the State or the force and effect of their process, judgments and decrees. It simply introduces a classification of property. The law is a general law which the legislature had power to pass and does not interfere with the uniform enforcement of the process of all courts of record in the State. So far as land which has not been registered under the Torrens law is concerned, the judgments of all circuit courts in the State are liens upon all lands in the county not registered under the Torrens law. All may be made liens on land registered under the Torrens law by the same process of filing a certified copy of the judgment or a certificate of the clerk of the court in which it was rendered, stating its date and purport. The proceeding is the same whether the judgment is rendered in Cook.county or any other county in the State. The appellee's only objection to this is that the Torrens law is not effective in any other county in the State than Cook and that the difference of the manner in which the title is evidenced is not a rational basis for classification with reference to the process of executing judgment. It is clear from what has been said that the classification of property for the purpose of subjecting it to the execution of judgments is justified. Since the tenure of land, the conditions of its alienation and the modes of its acquisition and transfer may be regulated by the legislature, it was a legislative question as to whether the change in the law evidenced by the Torrens law should be made. It was made by a valid *Page 24 
law, and the legislature in the exercise of its power decided that the new system concerning land titles required a different process for executing judgments from that prevailing under the old system. The clearly indicated intention of the legislature was to provide that the registrar's certificate of title should be conclusive evidence of the holder's title, and that for this purpose no judgment should affect registered land until a certificate or certified copy of the judgment should be filed in the office of the registrar and a memorial entered upon the register of the last certificate of title to be affected. The basis of the classification is not purely arbitrary. It arises out of the difference of the two systems of registration, the one being a registration of the various instruments affecting the title, the other the registration of the title itself. The difference in the manner in which the title is held may not be as great as the difference between personal property and real property, but we cannot say it was not sufficient to justify the legislature in accepting it as a basis for requiring different proceedings to establish the lien. If classification was proper the legislature had authority to determine upon what differences the distinction might be made between objects having some resemblance, and it is only where it is palpable that the power has been arbitrarily exercised that the courts can interfere. In our judgment the distinction between registered land and unregistered land is a reasonable basis of distinction, and the sections in question do not violate section 29 of article 6 of the constitution.
The opinion heretofore filed will therefore be re-adopted, and the decree will be reversed and the cause remanded to the circuit court, with directions to overrule the demurrer.
Reversed and remanded, with directions. *Page 25